       Case 2:19-cv-00076-DPM Document 60 Filed 08/05/21 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

EDDIE THOMAS                                                 PLAINTIFF

v.                        No. 2:19-cv-76-DPM

SOUTHWESTERN BELL TELEPHONE
COMPANY OF ARKANSAS; AT&T
CORP.; MATTHEW ALBRECHT; RICK
SEAWEL; and JOHN DOES 1-10                               DEFENDANTS

                                 ORDER
     The Court must try older cases the week of 4 October 2021. The
Second Amended Final Scheduling Order, Doc. 52, is suspended. The
Court will rule on the pending motion for summary judgment and re-
set the trial and unexpired deadlines if this case needs a trial.
     So Ordered . .


                                  D.P. Marshall Jr.
                                  United States District Judge
